Citation Nr: 1814441	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-31 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disability claimed secondary to service-connected right knee disability. 

2.  Entitlement to a rating in excess of 10 percent for recurrent right tibia osteochondroma excision residuals. 

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 with additional National Guard Service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and October 2014 rating decisions of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

In September 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 

The issues of entitlement to service connection for a back disability secondary to service-connected right knee disability and entitlement to an acquired psychiatric disorder secondary to service-connected disabilities have been raised by the record during the September 2017 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of service connection for a left knee disability, increased rating for right tibia disability, increased rating for right knee DJD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  An unappealed claim of service connection for a left knee disability was denied by the RO in an August 2007 rating decision.

2.  The evidence received since the final August 2007 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability. 


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for a left knee disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2017). 

2.  The evidence received since the final August 2007 rating decision is new and material, and the claim for service connection for a left knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 


      (CONTINUES ON NEXT PAGE)

New and Material Evidence - Analysis

In an August 2007 rating decision, the RO considered and denied the Veteran's original claim for service connection for a left knee disability on direct and secondary bases.  The RO notified the Veteran of the decision later that month, finding that the medical evidence of record revealed injury to the back which later resulted in left leg radiculopathy and that a July 2017 VA examiner was unable to provide an opinion on whether or not left knee disability was secondary to or aggravated by the service-connected right knee disability.  The Veteran did not submit a notice of disagreement or any new other relevant evidence within the allotted one year appeal period.  Therefore, the May 2003 decision is final.  38 U.S.C. § 7105 (d)(3) (2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017). 

Thereafter, in March 2011, the Veteran sought to reopen his claim for service connection left knee disability.  By an August 2011 rating decision, the RO denied reopening the Veteran's claim, finding that no new and material evidence has been received.  However, regardless of the RO's reopening of the claim, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board must preliminarily decide whether new and material evidence has been presented in a case, before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

VA treatment records since the August 2007 final decision show constant complaints of bilateral knee pain.  In addition, during his September 2017 hearing, the Veteran testified that his left knee is worse, at least in part due to his service-connected right knee disability.  As aforementioned, the July 2007 VA examiner indicated that it was not possible to opine whether the right knee disability caused the left knee disability.  Moreover, an opinion on aggravation was never part of the record at the time of the August 2007 rating decision.  Here, the Veteran's lay reports and review of the medical record suggests that the Veteran's left knee disability at least in part was caused and or aggravated by his service-connected right knee disability.  Accordingly, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for service connection for a left knee disability.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened; to that extent only, the appeal is granted.


REMAND

The Board finds that a remand is necessary in order to provide the Veteran with updated VA examinations and for the RO to readjudicate the TDIU claim on appeal. 

As noted above, the Board reopened the Veteran's claim for a left knee disability.  Notably, the Veteran's most recent VA examination for the knees was in April 2011, approximately seven years ago.  While mere passage of time does not require VA to provide a new medical examination, under the facts of this case, the Board finds that an updated VA examination of the knees is necessary to determine the current severity of the Veteran's right knee disability, and to determine whether it caused or aggravated his left knee disability. 

Furthermore, in regards to the Veteran's increased rating claims for right knee disability, prior VA examinations of record do not reveal the right knee disability have been tested for pain on both active and passive motion, and in weight-bearing and non-weight-bearing as is now required.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  Moreover, the Veteran now reports flare-ups that prevent him from sleeping, which were not previously considered.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Accordingly, the appeal must be remanded in order to obtain an adequate VA examination that contains such information. 

Moreover, the Veteran contends that he cannot maintain substantially gainful employment as a result of his service-connected disabilities.  This claim is intertwined with the increased rating claims for right knee disability, as well as the service connection claim for a left knee disability.  Thus, the TDIU claim must be remanded as well since the development required in this remand may impact the TDIU claim.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since August 2014. 

2.  Afford the Veteran an additional opportunity to identify any outstanding private treatment records, to specifically include any private treatment received for his bilateral knee disability.  The AOJ should then take appropriate steps to associate the identified records with the claims file.  Any negative response should be associated with the claims file.

3.  Thereafter, and regardless of whether new evidence is received, provide the Veteran with a VA examination to determine the current severity of his right knee disability and to determine whether his left knee disability was caused or aggravated by his service-connected right knee disability.

The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present. 

(a) Elicit from the Veteran all signs and symptoms of his right knee disability.  In doing so, also obtain information from the Veteran (and the treatment records) as to the frequency, duration, characteristics, severity, or functional loss with any repetitive use or during any flare-ups. 

(b) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in non-weight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If pain is found during the examination, the examiner should note when the pain begins. 

(c) In assessing functional loss, flare-ups and increased functional loss on repetitive use must be considered.  The examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion. 
**If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017). 

(d) Provide an opinion as to whether the Veteran's currently diagnosed left knee disability was caused OR aggravated by his service-connected right knee disability. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of record, as necessary.  If the examiner is unable to provide any opinion without resort to speculation, then the examiner should explain the reasons why an opinion cannot be given without resort to speculation.

4.  After completing all of the above, and any additional development deemed warranted, readjudicate the increased rating claim for right knee disability and service connection claim for a left knee disability on appeal as well as the claim for TDIU.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


